Title: To Thomas Jefferson from André Thouin, 16 June 1808
From: Thouin, André
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     A Paris le 16 Juin 1808.
                  
                  J’ai reçu, Par M. Baker, la lettre que vous m’avez fait l’honneur de m’écrire le 29 Avril dernier, et le modele de l’oreille de charrue qui l’accompagnoit; ces deux objets m’intéressent sous différens rapports. Le 1er. est une preuve de votre obligeance à encourager les essais qui peuvent concourrir au perfectionnement des connoissances utiles. Le 2d. ayant pour but la perfection de la piece la plus importante du 1er. des instrumens d’Agriculture mérite l’attention la plus sérieuse de tous les agronomes.
                  Déranger la terre de place avec l’emploi de plus ou moins de force, en excès, étoit ce qu’ont fait jusqu’à présent nos charrues; mais retourner la terre sens dessus-dessous, comme avec la bêche, et avec la force strictement indispensable est le beau problême que vous avez résolu démonstrativement. Ses résultants sont: Economie de force, et labour parfait, ou, en d’autres termes, Dépenses en moins et produits en plus. Si l’on faisoit des expériences comparatives pour apprécier ces différences, je crois que la plus-valeur seroit au moins d’un quart, peut-être d’un tiers, et même d’une moitié, en faveur du nouveau labour. Ainsi l’invention d’une nouvelle forme d’oreille de charrue peut augmenter d’¼, d’
                        ⅓
                      ou d’½ le revenu des Propriétaires, celui des états dans la même proportion, et enfin fournir à l’existence première d’un augmentation de population dans les mêmes rapports, et cela sur la même étendue de terrain. Quelle conquête sur la nature! Voila comme quoi, d’une base si simple, qu’elle est à peine apperçue par la multitude, découlent des avantages bien plus précieux pour la prospérité des nations que ces fastueuses conquêtes faites sur les peuples, qui éblouissent les êtres superficiels, quoiqu’elles soient achetées au prix de tant de larmes, de tant de sang, et surtout de la moralité des hommes dont la civilisation rétrograde, de plusieurs siècles, si elle ne s’annule pas entierement.
                  Les changemens que vous avez faits, Monsieur le Président, à votre oreille de charrue me paroissent très heureux, et en achever le perfectionnement. Ils donnent à cette machine une plus grande solidité, et fournissent le moyen de diminuer le longueur de son soc, Ce qui rend l’instrument plus legerr, plus maniable, et en même tems moins cher. D’après la bonté que vous avez de légaliser ma démarche, j’espère que vous ne trouverez pas mauvais que je fasse imprimer dans nos annales du Museum et nos mémoires de la Société d’Agriculture de Paris les additions que vous avez faites à votre premier travail, dont celui-ci devient le complément nécessaire. J’ose vous assurer qu’elles seront reçues du public agricole avec intérêt et reconnoissance.
                  Ayant payé à votre patrie, Monsieur le Président, votre dette de Citoyen, de la manière la plus désintéressée, la plus généreuse, la plus savante et la plus glorieuse, (car la véritable gloire n’est que ce qui est bon & utile aux hommes, et tend à les perfectionner au physique et au moral, pour leur procurer une plus grande somme de bonheur dans ce court passage de la vie; Le reste n’est que chimères désastreuses pour l’espèce existante et future), vous trouverez encore dans votre simple et noble retraite, à la tête de vos charrues, les moyens d’exercer une nouvelle magistrature; celle de l’agriculture, qui, pour être moins enviée que la 1re. ne sera pas moins utile à vos semblables. Vos conceptions, dans cette partie, tout en servant l’humanité, vous procureront une existence longue, paisable, toute sentimentale; Et vous laisserez aux générations successives des exemples, des souvenirs d’autant plus grands qu’ils s’éloigneront de l’époque qui leur aura donné lieu. Si l’Amérique ne se désunit pas, que son Systême de gouvernement s’affermisse et que votre génie anime vos successeurs, cette belle partie du Monde sera l’émule de l’univers et donnera lieu à la renaissance de l’âge d’or sur la terre.
                  C’est dans cette flatteuse espérance que je finis en vous présentant, Monsieur le Président, Le tribut d’hommage et de respect qu’inspirent Vos vertus et vos travaux à tous les amis de la liberté et que vous a voués pour la vie,
                  
                     A. Thoüin 
                     
                  
                  
                     Quelques détails sur les voyages entrepris par vos ordres à la mer du Sud, à travers votre continent, et quelques unes des productions de la nature de ce vaste pays seroient d’un bien grand prix pour le Muséum, pour l’institut, pour la Société d’Agriculture, qui vous comptent au nombre de leurs correspondans, et pour la République des lettres en général.
                     D’autres détails sur les effects moraux et physiques qu’ont produits les dons d’objets d’Economie rurale et d’instruction agricole que vous avez faits aux peuplades Sauvages, vouées précédemment à la destruction (parcequ’il est bien plus expéditif de détruire que d’instruire) seroient d’un grand intérêt pour les peuples les plus civilisés. Personne n’est plus en état que vous, Monsieur le Président, de faire connoître les résultats de ces grandes expériences que vous avez conçues et éxécutées avec tant de Phylantropie. Il est très probable qu’elle confirmeront le principe éternel que ce qui est juste, et rien que ce qui est juste doit faire la base fondamentale de la politique des gouvernemens.
                  
               